WIEAND, Judge,
concurring and dissenting:
Although in full agreement with the majority’s disposition of appellant’s Rule 1100 claim, I find that I am unable to agree that the photographs of the victim were improperly received. The manner in which death was inflicted upon the victim and the degree of the killer’s guilt were important issues in this case. Witnesses, no matter how articulate, could not begin to verbalize adequately the horrible and brutal nature of the crime committed against the six year old victim. To decide these issues the jury should have the best and most accurate evidence available in order to minimize the possibility of injustice caused by error in the fact finding process. The photographs were the best and most accurate evidence available. I would not keep such evidence away from the jury merely because it depicts how horrible and brutal appellant’s crime was. Where the degree of guilt is an issue, moreover, the decided cases do not compel the exclusion of photographs which accurately depict the manner in which death was caused. Cf. Commonwealth v. Chacko, 480 Pa. 504, 391 A.2d 999 (1978); Commonwealth v. Scaramuzzino, 455 Pa. 378, 317 A.2d 225 (1974).
*106Therefore, I must respectfully dissent. I find no abuse of the trial court’s discretion in the admission of photographs and would affirm the judgment of sentence.